                Case 20-11785-CSS              Doc 557    Filed 09/09/20       Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )    Chapter 11
                                                      )
BROOKS BROTHERS GROUP, INC., et al.,                  )    Case No. 20-11785 (CSS)
                                                      )
                                                      )    (Jointly Administered)
                                           1
                                 Debtors.             )
                                                      )    Related to Docket No. 530
                                                      )

      CERTIFICATION OF COUNSEL REGARDING ORDER DETERMINING THAT
      THE CREDITORS' COMMITTEE IS NOT REQUIRED TO PROVIDE ACCESS
     TO CONFIDENTIAL OR PRIVILEGED INFORMATION OF THE DEBTORS AND
    FIXING CREDITOR INFORMATION SHARING PROCEDURES AND PROTOCOLS
    UNDER 11 U.S.C. §§ 105(a), 107(b), AND 1102(b)(3) EFFECTIVE AS OF JULY 21, 2020

                The undersigned proposed counsel to the Official Committee of Unsecured

Creditors (the “Committee”) appointed in the Chapter 11 cases of the above-captioned debtors

and debtors in possession (the “Debtors”) hereby certifies as follows:

                1.       On August 28, 2020, the Committee filed The Official Committee of

Unsecured Creditors' Motion for an Order Determining That the Creditors' Committee is Not

Required to Provide Access to Confidential or Privileged Information of the Debtors and Fixing

Creditor Information Sharing Procedures and Protocols Under 11 U.S.C. §§ 105(a), 107(b), and

1102(b)(3) Effective as of July 21, 2020 (the “Motion”) (Docket No. 530) with the United States

Bankruptcy Court for the District of Delaware (the “Court”).

                2.       The Notice to the Motion established a deadline of September 4, 2020 at

4:00 pm (ET) (the “Objection Deadline”) for filing and service of responses to the Motion.

1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited
(N/A); BBD Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International,
LLC (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); Retail
Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’ corporate
headquarters and service address is 346 Madison Avenue, New York, New York 10017.

#109863983 v1
                Case 20-11785-CSS       Doc 557      Filed 09/09/20   Page 2 of 3




                3.    Prior to the Objection Deadline the Committee received informal

comments from the Debtors, which comments were resolved by revisions to the proposed form

of order filed with the Motion.

                4.    Other than the informal response from the Debtors, the undersigned did

not receive any other formal or informal response to the Motion. The undersigned further

certifies that she has reviewed the docket in this case and that no response to the Motion appears

thereon.

                5.    A revised form of order (the “Revised Order”), attached hereto as Exhibit

A, has been reviewed by the Debtors, and the Debtors do not object to entry of the Revised

Order.

                6.    Attached hereto as Exhibit B is a blackline reflecting the changes between

the proposed form of order filed with the Motion and the Revised Order.

                WHEREFORE, the Committee respectfully requests that the Court enter the

Revised Order at the Court’s earliest convenience.



Dated: September 9, 2020             TROUTMAN PEPPER HAMILTON SANDERS LLP
       Wilmington, Delaware
                                     /s/ Evelyn J. Meltzer
                                     David B. Stratton (DE No. 960)
                                     David M. Fournier (DE No. 2812)
                                     Evelyn J. Meltzer (DE No. 4581)
                                     Marcy J. McLaughlin Smith (DE No. 6184)
                                     Hercules Plaza, Suite 5100
                                     1313 N. Market Street, P.O. Box 1709
                                     Wilmington, Delaware 19899-1709
                                     Telephone: (302) 777-6500
                                     Facsimile: (302) 421-8390
                                     E-mail: david.stratton@troutman.com
                                              david.fournier@troutman.com
                                              evelyn.meltzer@troutman.com
                                              marcy.smith@troutman.com
                                     -and-

                                               -2-
#109863983 v1
                Case 20-11785-CSS     Doc 557      Filed 09/09/20   Page 3 of 3




                                    Meredith A. Lahaie (admitted pro hac vice)
                                    Abid Qureshi (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    One Bryant Park
                                    Bank of America Tower
                                    New York, NY 10036-6745
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002
                                    E-mail: mlahaie@akingump.com
                                            aqureshi@akingump.com
                                    -and-
                                    Kate Doorley (admitted pro hac vice)
                                    Julie Ann Thompson (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    Robert S. Strauss Tower, 2001 K Street, N.W.
                                    Washington, DC 20006-1037
                                    Telephone: (202) 887-4000
                                    Facsimile: (202) 887-4288
                                    Email: kdoorley@akingump.com
                                            julie.thompson@akingump.com

                                    Proposed Counsel for the Official Committee
                                    of Unsecured Creditors




                                             -3-
#109863983 v1
